Third District Court of Appeal
                               State of Florida

                         Opinion filed October 19, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1348
                         Lower Tribunal No. 07-44469
                             ________________

                  Tina Russo, as Executor de son tort of the
                     Estate of Phyllis Frazier, deceased,
                          Appellant/Cross-Appellee,

                                        vs.

 Philip Morris USA, Inc., a Virginia corporation, and R.J. Reynolds Tobacco
                 Company, a North Carolina corporation,
                         Appellees/Cross-Appellants.


     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

      Gerson & Schwartz, Edward S. Schwartz and Philip M. Gerson, for
appellant/cross-appellee.

      Arnold & Porter, and Geoffrey J. Michael, (Washington, DC); Shook Hardy
& Bacon, L.L.P., and William P. Geraghty and Rachel A. Canfield, for
appellee/cross-appellant Philip Morris USA, Inc.; Jones Day, and Gregory G.
Katsas, (Washington, DC); Womble Carlyle Sandridge & Rice, and Geoffrey K.
Beach and Howell A. Burkhalter, (Winston-Salem, NC); Carlton Fields Jorden
Burt, and Jeffrey A. Cohen, for appellee/cross-appellant, R.J. Reynolds Tobacco
Company.
Before WELLS and LOGUE, JJ., and LEVY, Senior Judge.

      WELLS, J.

      The estate of a tobacco plaintiff appeals a final judgment in the defendant

tobacco companies’ favor, wherein the estate maintained an addiction to cigarettes

containing nicotine was a legal cause of plaintiff’s disease and death. Finding no

merit to the claims of error raised, we affirm the final judgment and therefore find

no need to and do not, address the tobacco company’s cross-appeal.




                                         2